Order entered May 5, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00211-CR

                          AIRIC QUENTIN LURKS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. F-1228161-L

                                         ORDER
                     Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE